On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, John W.E. Bowen, Attorney Registration No. 0001899, last known business address in Columbus, Ohio.
The court coming now to consider its order of October 13, 1999, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of six months, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that John W.E. Bowen be and hereby is reinstated to the practice of law in the state of Ohio.
*1248IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Disciplinary Counsel v. Bowen (1988), 38 Ohio St.3d 323, 528 N.E.2d 172; Disciplinary Counsel v. Bowen (1989), 46 Ohio St.3d 603, 545 N.E.2d 897; and Columbus Bar Assn. v. Bowen (1999), 87 Ohio St.3d 126, 717 N.E.2d 708.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.